Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is the inclusion of 
identify a setting to be used for controlling the ambient light sensor, based at least in part on a characteristic of the ambient light detected while the display is in the turn-off state; responsive to the identified setting corresponding to a first configuration and the display being in a turn-on state, control the ambient light sensor to detect ambient light for a first active duration longer than a duration of at least a portion of an activated state of the display and a subsequent inactivated state of the display; responsive to the identified setting corresponding to a second configuration and the display being in the turn-on state, control the ambient light sensor to detect ambient light for a2DOCKET No. SAMS06-18059APPLICATION No. 15/994,794PATENT second active duration that is equal to or less than a duration of an inactivated state of the display; and control a function of the display, based at least in part on the characteristic of ambient light detected

Therefore, as stated by applicant in the paragraph bridging pages 2 and 3 of the remarks received July 28, 2020: 
Zheng cannot teach a processor configured to “control the ambient light sensor to detect ambient light for a first active duration longer than a duration of at least a portion of an activated state of the display and a subsequent inactivated state of the display”, as recited in Claim 1 because Zheng describes that its light sensor cannot detect ambient light while the display is ON.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD